Bigelow, J.
The police court had the authority of any court *f record to amend its records according to the truth; and the extended record shows that a judgment was rendered and entered up on the docket of the police court on the 4th of August. This fixed the rights of the parties as to an appeal. None would lie unless claimed within twenty four hours after the entry of the judgment. Rev. Sts. c. 85, § 13. The rule of the police court is a very proper one, and, if applicable to this case, would sustain the defendant’s right to insist on his appeal. But it can apply only to cases where the entry of judgment is withheld till the end of the so called term. But that was not the course adopted in the present case. The entry of the judgment was made in apt and technical terms on the 4th of August. To allow the rule to extend the time of claiming an appeal would be a virtual repeal of the express provisions of the statute.

Appeal dismissed.